Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because “if the…” should be changed to read “is the…”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 the claim recites preferentially providing power however it is unclear if one or two supplies are required to satisfy the claim limitation. It is unclear if the claims require a first and second option or a preference may merely require a single source.
With respect to claim 11 the claim recites pre-connected. It is unclear the meaning of pre-connected. No connection to a battery is later claimed. Applicant should remove the “pre-“ from the claim or clarify the connection ordering in the claim.
With respect to claim 12 the claim recites “battery of said the module” however there are multiple modules in claim 10-11. It is unclear which module the claim refers

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niu (CN202663133) see attached machine translation

.  
Claims 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hijazi et al. (US 20110202777)
With respect to claim 1, 3 Hijazi teaches a portable power supply managing method comprising: (I) receiving an electrical charging demand from one of the external device (232 and computing load of PDA, consumer electronics) or battery (see paragraph 0103); (II) receiving an input state of electrical power (input power node see Fig. 2); and (III) preferentially (wired supply) providing a power supplying path (see input path Fig. 2) and then selectively supplying one of the external device and the battery with electrical power.  
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20140285159)
With respect to claim 1, 3-4, 6, 8-9 Wang teaches a portable power supply managing method comprising: (I) receiving an electrical charging demand from one of the external device (electronic device 3) or battery (see battery within device); (II) receiving an input state of electrical power (input power node from charger 2); and (III) preferentially (wired supply see S22 Fig. 5) providing a power supplying path (see input path Fig. 2) and then selectively supplying one of the external device and the battery with electrical power.  
With respect to claim 2 Wang teaches 
10in the step (II), a wireless input manner (see item 20) and a wired input manner (item 4) are provided for inputting of electrical power, wherein one of the wireless 
With respect to claim 5 and 7 Wang teaches 
the step (I) further comprises the steps of: (I-1) detecting whether the external device exists (see detection of battery level paragraph 0023);  28(I-2) if the external device exists, detecting whether the external device has a charging demand (charging until battery is full), and if the external device is offline, detecting whether the battery has a charging demand (charging battery until full); and (I-3) if one of the external device and the battery has the charging demand, 5processing the step (II), and if neither the external device nor the battery either has the charging demand, ending the power supply managing method.  
With respect to claim 10 Wang teaches a portable power supply device for providing electrical power to an 5external device (3), comprising: a control module (26); an input module (4/20); and a load module (24), wherein the load module is adapted for electrically connecting (closing switch) to an electrical power source, wherein the input module is controlled by the control module to 10obtain electrical power to be supplied to the load module, wherein an electrical connection (closed switch) from the input module to the load module is controlled by the control module according to a detection (see voltage detection) of the input module and the load module (battery full), so that the external device is supplied with electrical power to the load module of the portable power supply device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140285159) in view of Ivanov et al. (US 20190250689)
With respect to claim 11 Wang teaches the use of a charging unit however does not teach the preconnection of a battery such that the external device is charged with electrical power by the battery of the load module of said portable power supply device. Ivanov teaches the known use of battery (126) such that the external device (104) is charged with electrical power by the battery of the load module of said portable power supply device. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Wang to include the use of a battery as seen in Ivanov for the benefit of insuring power is available to the external device. 
With respect to claim 12 Wang teaches the electrical connection or disconnection from the battery of said the module to the external 20device connected thereto is controlled by the control module according to a detection (voltage detection) of an input state of the input module.  
With respect to claim 13 Wang teaches 
10in the step (II), a wireless input manner (see item 20) and a wired input manner (item 4) are provided for inputting of electrical power, wherein one of the wireless input manner and the wired input manner is selected to be supplied with electrical power according to power properties of the wired input manner and the wireless input manner.  
With respect to claim 15-17 Kim teaches the load module comprises an internal storage terminal (terminal connecting to battery) and an external supplied terminal (terminal for charging similar to Wang) adapted for connecting with the battery (220 Wang) and the external device respectively. Ivanov teaches wherein the battery is prefabricated to the internal storage terminal, wherein the battery, controlled by the control module, is charged with electrical power from the internal storage terminal and 10the input module, wherein the battery, controlled by the control module, supplies electrical power from the internal storage terminal to the external supplied terminal. It would have been obvious to one 
With respect to claim 18 Ivanov teaches the load module comprises an internal storage terminal and an external supplied terminal adapted for 20connecting with the battery and the external device respectively, wherein the battery is prefabricated to the internal storage terminal, wherein the battery, controlled by the control module (base unit), is charged with electrical power from the internal storage terminal and the input module, wherein the battery, controlled by the control module, supplies electrical power from the internal storage terminal to the external supplied terminal. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ivanov to include the use of a control module as seen in Ivanov for the benefit of insuring sufficient power is available to the external device.
With respect to claim 2519 Wang teaches the battery is controllably charged with electrical power (see from wired source for example).  
31With respect to claim 20 Wang teaches the external supplied terminal is selectively connected to the input module, wherein one of the wired input and the wireless input is selected to connect to the load module.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140285159) in view of Ivanov et al. (US 20190250689) in view of Kim et al. (US 20130334883)
With respect to claim 14 Wang teaches the control modules collect an input state (voltage detection) of the input module, wherein one of the wired input terminal and the wireless input terminal is selected by the control module. Wang does not teach and obtaining power information from the wired input terminal and the wireless input terminal. Kim teach the known use of obtaining power information (see ID information paragraph 0029-37). It would have been obvious to one having ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836